DETAILED ACTION
Status of the Application
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 303.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities: on page 12, the phrase “conductive inserts 301” should be amended to state “conductive inserts 303”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 14 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Regarding claim 14, this claim is directed to both an apparatus and method steps of using the apparatus and are therefore indefinite.  See IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  See also, Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claim 14 is directed to both an apparatus and a method based simultaneously requiring method steps (lines 1 – 2) while depending from an apparatus claim (lines 3 and 6).  A recitation claiming both an apparatus and a method simultaneously is indefinite.
It is recommended that Applicant recite the structure of the electronic device in the preamble of claim 14 and amend claim 14 to be an independent claim.
Regarding claims 15 – 20, these claims are rejected based on their dependence from claim 14.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 14 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 14, this claim is rejected under 35 USC 101 as being directed to neither a "process" nor a "machine," but rather embracing / overlapping two different statutory classes for at least the reasons stated above with regard to the rejection of this claim under 35 USC 112.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (Bd. Pat. App. & Inter. 1990).
Regarding claims 15 – 20, these claims are rejected based on their dependence from claim 14.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1 – 3, 7, 9, and 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallenberg et al. (U.S. Pub. 2013/0044078).
Regarding claim 1, Hallenberg teaches: a punched card capacitive touch stamp (FIG. 4A; paragraph [0065]; transaction card device 10) comprising:
a substrate having a top side and a bottom side (FIGS. 4A – 4C; paragraph [0065]; device is formed primarily of a substrate having an opposing surface 28 [top side] and a first surface 26 [bottom side]);
a plurality of holes in the substrate wherein the plurality of holes are arranged in a unique pattern that can be correlated to a set of coordinates (FIGS. 4A, 4C; paragraphs [0065], [0066]; device 10 includes a plurality of openings / holes on first surface 26 in which conductive elements 24 are placed.  The openings / holes and corresponding conductive elements 24 form a uniquely identification transaction card number based on the particular pattern formed by the placement of the holes);
an electrically conductive insert placed in at least one of the plurality of holes and configured to interact with a capacitive touch screen of an electronic device (FIGS. 4A, 4C; paragraphs [0065], [0066]; as set forth above, conductive elements 24 [electrically conductive inserts] are placed in the openings / holes on first surface 26 of the substrate.  Device 10 can then be placed on a capacitive touch screen of another device which can read the transaction card number from device 10); and
a user contact area that allows a user to provide capacitance to the electrically conductive insert (FIG. 4B; paragraphs [0065], [0066]; conductive pad 32 is provide on opposing surface 28 to receive a touch by a user’s finger or thumb to electrically connect to conductive elements 24 and transit a capacitance from the user to the conductive elements 24 via conductive pad 32).
Regarding claim 2, Hallenberg teaches: wherein the user contact area comprises at least one electrically conductive insert (FIG. 4B; paragraph [0065]; conductive pad 32 is inserted into opposing surface of device 10 and is therefore an “electrically conductive insert”).
Regarding claim 3, Hallenberg teaches: wherein the user contact area comprises a pad area that is electrically connected to at least one electrically conductive insert (FIG. 4B; paragraphs [0065], [0066]; conductive pad 32 is electrically connects to conductive elements 24 [electrically conductive insert] as set forth above in claim 1).
Regarding claim 7, Hallenberg teaches: wherein the holes are circular (FIG. 4A; paragraph [0065]; conductive elements 24 are illustrated as being circular).
Regarding claim 9, Hallenberg teaches: wherein the substrate is rectangular (FIG. 4A; paragraph [0065]; device 10 is illustrated as being generally rectangular in shape).
Regarding claim 11, Hallenberg teaches: wherein the substrate comprises a postcard (FIG. 4A; paragraph [0065]; device 10 is illustrated as having a postcard shape, i.e., rectangular).
Regarding claim 12, Hallenberg teaches: wherein the plurality of holes comprises four holes arranged in a unique pattern (FIG. 4A; paragraph [0065]; five openings / holes and corresponding conductive elements 24 are illustrated.  However, any number of conductive elements 24, and therefore openings / holes, may be utilized to enable a pattern of appropriate complexity).
Regarding claim 13, Hallenberg teaches: wherein the plurality of holes comprises five holes arranged in a unique pattern (FIG. 4A; paragraph [0065]; five openings / holes and corresponding conductive elements 24 are illustrated).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hallenberg, as applied to claim 1 above, in further view of Gelbman (U.S. Pub. 2002/0167500).
Regarding claim 4, Hallenberg fails to explicitly disclose: further comprising a label covering the top side of the substrate.
However, Gelbman teaches: further comprising a label covering the top side of the substrate (FIG. 20; paragraph [0129]; card sized item 200 is a credit card that includes labels disposed thereon that include graphics that indicate specific information such as use [electronic cash card], expiration date, logo, etc.  Additionally, it is well-known and conventional for this type of information to be disposed on the front and/or back of a credit card).
It would have been obvious to a person of ordinary skill in the art before the effective fling date of Applicant’s claimed invention to combine the known teachings of Hallenberg and Gelbman to yield predictable results.  More specifically, the teachings of a capacitive transaction card device having a unique pattern for interacting with capacitive touch screens, as taught by Hallenberg, are known.  Additionally, the teachings of a credit card having labels disposed thereon, as taught by Gelbman, are known as well.  The combined teachings of Hallenberg and Gelbman would yield the predictable results of a capacitive transaction card device having a unique pattern for interacting with capacitive touch screens where the card has labels disposed thereon.  Such a modification merely utilizes the known teachings of labels on credit cards, which are ubiquitous and on almost every credit or debit card and are similarly disclosed by Gelbman, to provide information on the transaction card of Hallenberg.  This combination merely fills in the gaps of Hallenberg as to what, if any, information may be present on the transaction card thereof aside from the capacitive elements and capacitive pad.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date of Applicant’s claimed invention to combine the known teachings of Hallenberg and Gelbman to yield the aforementioned predictable results.
Regarding claim 5, Hallenberg fails to explicitly disclose: wherein the label further comprises graphics describing use of the punched card capacitive touch stamp.
However, Gelbman teaches: wherein the label further comprises graphics describing use of the punched card capacitive touch stamp (FIG. 20; paragraph [0129]; the labels of card sized item 200 may include a graphic that indicates use [electronic cash card] of the card or instructions).
It would have been obvious to a person of ordinary skill in the art before the effective fling date of Applicant’s claimed invention to combine the known teachings of Hallenberg and Gelbman to yield predictable results for at least the reasons set forth above with regard to claim 4.
Regarding claim 6, Hallenberg fails to explicitly disclose: further comprising a label covering the bottom side of the substrate.
However, Gelbman teaches: further comprising a label covering the bottom side of the substrate (FIG. 20; paragraph [0129]; card sized item 200 is a credit card that includes labels disposed thereon that include graphics that indicate specific information such as use [electronic cash card], expiration date, logo, etc.  Additionally, it is well-known and conventional for this type of information to be disposed on the front and/or back of a credit card).
It would have been obvious to a person of ordinary skill in the art before the effective fling date of Applicant’s claimed invention to combine the known teachings of Hallenberg and Gelbman to yield predictable results for at least the reasons set forth above with regard to claim 4.

12.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hallenberg, as applied to claim 1 above.
Regarding claim 8, Hallenberg fails to explicitly disclose: wherein the holes are non-circular.
However, please see MPEP §2144.04(IV)(B) that refers to case law that has held that a mere change in shape amounts to an obvious matter of design choice absent persuasive evidence that the particular shape configuration is significant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the shape of the holes / openings and conductive elements of Hallenberg.  Such a modification merely requires changing the shape of the elements of Hallenberg to be non-circular which would have no impact on the operations of the device thereof or its ability to have a unique pattern.
Regarding claim 10, Hallenberg fails to explicitly disclose: wherein the substrate is circular.
However, please see MPEP §2144.04(IV)(B) that refers to case law that has held that a mere change in shape amounts to an obvious matter of design choice absent persuasive evidence that the particular shape configuration is significant.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the shape of the holes / openings and conductive elements of Hallenberg.  Such a modification merely requires changing the shape of device of Hallenberg to be circular which would have no impact on the operations of the device thereof or its ability to have a unique pattern which is the primary purpose of the disclosed invention.

13.	Claims 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hallenberg in view of Stern et al. (U.S. Pub. 2017/0039567).
Regarding claim 14, Hallenberg teaches: a method for authentication on an electronic device having a capacitive touch sensor and a display, the method comprising:
detecting, on the capacitive touch sensor, the punched card capacitive touch stamp of claim 1 (FIGS. 4A, 4C; paragraphs [0065], [0066]; device 10 can be placed on a capacitive touch screen of another device which can read the transaction card number of the device 10 from the unique pattern of conductive elements 24.  Accordingly, the capacitive touch screen detects the device 10); and
generating a parametric descriptor from the unique pattern of holes of the punched card capacitive touch stamp of claim 1 (FIGS. 4A, 4C; paragraphs [0065], [0066]; the capacitive touch screen of another device reads the transaction card number of the device 10 from the unique pattern of conductive elements 24.  The particular coordinate pattern and arrangement of the conductive elements 24 is an encoded transaction card number [parametric descriptor] that is read and deciphered by the capacitive touch screen to transmit the transaction card number of the device 10 to the capacitive touch screen).
Hallenberg fails to explicitly disclose that the parametric descriptor is generated on a computer having a processor, memory, and access to computer readable media.
However, it is well-known and conventional for a touch screen device to be a computing device that has a processor, memory, and computer readable media on which programs or applications are stored.
Accordingly, it would have been obvious for the capacitive touch screen device of Hallenberg to include these well-known and conventional components of capacitive touch screen devices.
Hallenberg fails to explicitly disclose: converting, on the computer, the parametric descriptor to a user message that is displayed on the display of the electronic device.
However, in a related field of endeavor, Stern discloses a card [debit, credit, loyalty, etc.] that includes a capacitive pattern that is read by a touchscreen display when pressed thereon (FIG. 4A: paragraphs [0037], [0038]).
With regard to claim 14, Stern teaches: converting, on the computer, the parametric descriptor to a user message that is displayed on the display of the electronic device (FIGS. 3B, 4; paragraph [0055]; when a user presses pattern 201D of card 200A against a surface of touchscreen 107B of mobile device 107, the mobile device 107 may display various prompts instructing the user how to proceed.  This is done in response to the mobile device 107 reading the pattern 201D [code, i.e., parametric descriptor] of the card 200A.  For example, the prompts may instruct a user to hold the press for a certain time period, slide the pattern 201D across the touchscreen display 107B, maintain the press of the card until notified [Reading . . . Do Not Remove], etc.).
It would have been obvious to a person of ordinary skill in the art before the effective fling date of Applicant’s claimed invention to combine the known teachings of Hallenberg and Stern to yield predictable results.  More specifically, the teachings of a capacitive transaction card device having a unique pattern for interacting with capacitive touch screens, as taught by Hallenberg, are known.  Additionally, the teachings of card having a capacitive pattern for interacting with a capacitive touch screen where the capacitive touch screen displays various prompts instructing the user how to proceed when the card is placed on the capacitive touch screen, as taught by Stern, are known as well.  The combined teachings of Hallenberg and Stern would yield the predictable results of a capacitive transaction card device having a unique pattern for interacting with a capacitive touch screen that displays various prompts instructing the user how to proceed when the transaction card is placed on the capacitive touch screen.  In other words, it would have been obvious for the capacitive touch screen of Hallenberg to display prompts / instructions to a user in response to the card touching the touch screen, as disclosed by Stern.  Such a combination merely requires filling in the gaps of Hallenberg as to how the capacitive touch screen responds to the transaction card by using the disclosed interaction of Stern.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date of Applicant’s claimed invention to combine the known teachings of Hallenberg and Stern to yield the aforementioned predictable results.
Regarding claim 15, Hallenberg fails to explicitly disclose: further comprising the step of providing on the display of the electronic device a message containing user instructions.
However, Stern teaches: further comprising the step of providing on the display of the electronic device a message containing user instructions (FIGS. 3B, 4; paragraph [0055]; when a user presses pattern 201D of card 200A against a surface of touchscreen 107B of mobile device 107, the mobile device 107 may display various prompts instructing the user how to proceed).
It would have been obvious to a person of ordinary skill in the art before the effective fling date of Applicant’s claimed invention to combine the known teachings of Hallenberg and Stern to yield predictable results for at least the reasons set forth above with regard to claim 14.
Regarding claim 16, Hallenberg fails to explicitly disclose: further comprising the step of detecting, on the capacitive touch sensor, movement of the punched card capacitive touch stamp in relation to the capacitive touch sensor.
However, Stern teaches: further comprising the step of detecting, on the capacitive touch sensor, movement of the punched card capacitive touch stamp in relation to the capacitive touch sensor. (FIGS. 3B, 4; paragraph [0055]; when a user presses pattern 201D of card 200A against a surface of touchscreen 107B of mobile device 107, the mobile device 107 may display various prompts instructing the user how to proceed.  This may require a user to slide pattern 201D of card 200A across touchscreen 107B.  This slide input would necessarily be detected by the touchscreen 107B in order to determine whether the user has followed the prompt / instruction).
It would have been obvious to a person of ordinary skill in the art before the effective fling date of Applicant’s claimed invention to combine the known teachings of Hallenberg and Stern to yield predictable results for at least the reasons set forth above with regard to claim 14.
Regarding claim 17, Hallenberg teaches: further comprising the step of detecting, on the capacitive touch sensor, a change in capacitance of the electrically conductive insert (FIG. 4B; paragraphs [0066]; when device 10 is placed on a capacitive touchscreen sensor, a user presses a finger against conductive pad 32 which then causes a change of capacitance that is recognized by the capacitive sensor as transmission of the uniquely identifiable transaction card number based on the unique pattern of the conductive elements 24).
Regarding claim 18, Hallenberg teaches: further comprising the step of detecting, on the capacitive touch sensor, finger placement on the capacitive touch sensor (FIG. 4B; paragraphs [0066]; when device 10 is placed on a capacitive touchscreen sensor, a user presses a finger against conductive pad 32 which then causes a change of capacitance that is recognized by the capacitive sensor as transmission of the uniquely identifiable transaction card number based on the unique pattern of the conductive elements 24).
Regarding claim 19, Hallenberg fails to explicitly disclose: further comprising the step of providing, on the computer, the parametric descriptor to a network.
However, Stern teaches: further comprising the step of providing, on the computer, the parametric descriptor to a network (FIGS. 1, 3B, 4A; paragraphs [0023], [0056]; when a user places card 200A on mobile device 107 [step 323], the pattern 201D is recognized by mobile device 107 [step 325] and then encoded [step 327] and transmitted to FSP 101A [step 329] via network 103.  Accordingly, the encoded information [parametric descriptor] contained in pattern 201D is transmitted to a network 103 and then to FSP 101A).
It would have been obvious to a person of ordinary skill in the art before the effective fling date of Applicant’s claimed invention to combine the known teachings of Hallenberg and Stern to yield predictable results for at least the reasons set forth above with regard to claim 14.

14.	Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hallenberg in view of Stern, as applied to claim 14 above, in further view of Hwang (U.S. Pub. 2011/0102324).
Regarding claim 20, neither Hallenberg nor Stern explicitly disclose: wherein the user message contains a web site link.
However, Hwang discloses a system where a PHYCON [physical icon] 210 that is placed on a display results in a web site corresponding to the PHYCON 210 being launched via a web browser (FIG. 2; paragraph [0038]).
The combination of Hallenberg, Stern, and Hwang teaches: wherein the user message contains a web site link (Hallenberg; paragraphs [0017], [0065], [0066]; device 10 may be a credit card.  When the credit card 10 is placed on a touch screen of a second device, the second device reads the credit card 10 from the unique pattern of the capacitive elements 24.  Stern; FIGS. 1, 3B, 4A; paragraphs [0023], [0038], [0055], [0056]; a touch screen 107B of a mobile device 107 reads a coded pattern 201D of a card 200A and transmits information regarding the encoded pattern to FSP [financial services provider] 101A via a network 103.  Additionally, user prompts are generated giving instructions to a user on how to proceed once card 200A has been pressed against mobile device 107.  Hwang; FIG. 2; paragraph [0038]; a website corresponding to PHYCON 210 is launched via a web browser application.  When these teachings are combined, it would have been obvious for a user to be presented with a prompt including a website link to the website of a financial service provider associated with the credit card 10 of Hallenberg in response to the credit card 10 being placed in contact with a touch screen device, such as mobile device 107 of Stern).
It would have been obvious to a person of ordinary skill in the art before the effective fling date of Applicant’s claimed invention to combine the known teachings of Hallenberg, Stern, and Hwang to yield predictable results.  More specifically, the teachings of a capacitive transaction card device having a unique pattern for interacting with a capacitive touch screen that displays various prompts instructing the user how to proceed when the transaction card is placed on the capacitive touch screen, as taught by the combination of Hallenberg and Stern, are known.  Additionally, the teachings of a system where a physical icon being placed on a display results in a web site corresponding to the physical icon being launched via a web browser, as taught by Hwang, are known as well.  The combined teachings of Hallenberg, Stern, and Hwang would yield the predictable results of a capacitive transaction card device having a unique pattern for interacting with a capacitive touch screen that displays a website link to the website of a financial service provider associated with the capacitive transaction card device in response to the capacitive transaction card device being placed in contact with the capacitive touch screen.  In other words, it would have been obvious for the capacitive touch screen of Hallenberg to display a specific prompt to visit the web site of a financial service provider associated with the transaction card as one of the responses to the card touching the touch screen.  Such a combination merely requires utilizing the known disclosures of Hallenberg, Stern, and Hwang in conjunction with well-known and conventional mobile banking technologies to yield a predictable means of accessing the website of a financial institution in response to utilizing the capacitive transaction card of Hallenberg in a manner similar to that described by Stern and Hwang.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective fling date of Applicant’s claimed invention to combine the known teachings of Hallenberg Stern, and Hwang to yield the aforementioned predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626